Citation Nr: 0002082	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for an adjustment 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1960 to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDING OF FACT

1.  Competent evidence that the veteran had paranoid 
schizophrenia in service, and that he currently has the 
residuals thereof, has not been submitted.

2.  Competent evidence that the veteran had an adjustment 
disorder in service, and that he currently has the residuals 
thereof, has not been submitted.  

CONCLUSION OF LAW

1.  Service connection for paranoid schizophrenia is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  Service connection for an adjustment disorder is not 
well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

Additionally, service connection may also be established for 
certain disabilities, including schizophrenia, where the 
disability becomes compensably manifest within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service medical records show that the veteran was clinically 
evaluated as normal for psychiatric purposes upon enlistment 
in January 1960.  In February 1961, the veteran was seen for 
a neurological consultation which lead to a referral for a 
psychiatric evaluation.  

In March 1961, the veteran underwent a psychiatric 
evaluation.  By history it was noted that the veteran had 
experienced severe bifrontal headaches since 1957 and 
occasional episodes of loss of vision, lasting up to several 
weeks.  The veteran also reported having been hit in the head 
with a cast two weeks earlier when he tried to stop a fight 
between two other Marines.  He noted that he had had severe 
headaches beginning when he was 12 years old.  The veteran 
reported having headaches in boot camp, which had continued 
to the present time.  The examiner noted that during the 
interview, the veteran was rather guarded, and that he 
appeared to be extremely limited intellectually.  The veteran 
reported having quit school in the ninth grade because his 
eyes were bad, and that he had a hard time holding down after 
school jobs because his headaches were bothersome.  He joined 
the service because he was unable to hold down a job on the 
outside.  The examiner noted that the veteran had been 
referred for the psychiatric consultation, and was found at 
that time to have an intelligence quotient of 70 on the 
Weschler-Bellvue examination.  

The examiner's impression was:  Inadequate personality, 
associated with borderline mental deficiency, manifested by 
inability to perform adequate duty, inability to hold a job 
in civilian life, and multiple conversion-like symptoms.  The 
examiner stated that:

It appears because of his borderline mental deficiency, 
stresses of routine military life, have been intolerable 
to this patient, and he has reacted to these with 
tension headaches, and many conversion-like symptoms.  
It is our recommendation that he be separated from the 
service on administrative grounds.  There is no medical 
or psychiatric contraindication to such action.  

In a March 1961 correspondence, the Medical Officer in Charge 
wrote to the Commanding Officer of the Battalion that it was 
suggested that the veteran be considered for separation as 
provided since it was unlikely that he would perform 
effective service because of his inadequate personality.  At 
his June 1961 discharge examination, the veteran was 
clinically evaluated as normal for psychiatric and 
neurological purposes.  The notation "NE;" which could mean 
no effect, or not examined, was indicated; however, it was 
indicated under the heading for "normal" as opposed to 
"abnormal."  

The veteran has submitted numerous post service VA medical 
treatment and hospitalization records in support of his 
claims.  After a complete review of the records, the Board 
determines that the claims on appeal are not well grounded.  
The RO came to the same conclusion as indicated in its 
February 1998 and April 1998 rating decisions.  The Board 
notes that the Court has held that there is some duty to 
assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.

As spelled out above, the service medical records are 
completely negative for the claimed disorders of paranoid 
schizophrenia, and an adjustment disorder.  Instead, the 
service medical records show only that the veteran had 
conversion-like symptoms related to an inadequate personality 
in service; for which he was ultimately discharged.  The 
earliest post-service medical records are dated from May 
1990, almost 30 years after the veteran's separation from 
service.  Post service records reveal that from May 1990 to 
February 1998, the veteran has been treated and hospitalized 
at VA for numerous disorders, including alcoholism, physical 
ailments, and major depressive disorder.  In particular, the 
records show that the veteran had consistent psychological 
treatment throughout 1996.  He was hospitalized in October 
1996 for depression and suicidal ideation.  He was seen for 
treatment in 1997, and in January 1998, the diagnosis was 
adjustment disorder with depressed mood, severe.  The most 
recent records of hospitalization in February 1998 show a 
diagnosis of paranoid schizophrenia.  

Not only is there no showing of the claimed disabilities in 
service, within the context of the indicated post-service 
medical records, there is no showing of the claimed 
psychiatric disabilities within one year following service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  There is no 
opinion relating the claimed disorders to service. See  
Caluza v. Brown, supra; see also Epps v. Gober, supra.  
Consequently the claims for entitlement to service connection 
for paranoid schizophrenia, and an adjustment disorder, 
respectively, are not well grounded and are denied.  See  
Caluza v. Brown, supra; see also Epps v. Gober, supra.  

Furthermore, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.

Entitlement to service connection for an adjustment disorder 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

